DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 9, 12-14, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180053114 A1 (Adjaoute), in view of US 20190139086 A1 (Kiladis) and in further view of US 20170330058 A1 (Silberman) and Biggio, B. and Roli, F., 2018. Wild patterns: Ten years after the rise of adversarial machine learning. Pattern Recognition, 84, pp.317-331. (Biggio).
Regarding Claims 1, 9 and 16, Adjaoute teaches:
A system for mitigating adversarial targeting using machine learning, the system comprising: a module containing a memory storage device, a communication device, and a processor, with computer-readable program code stored thereon, wherein executing the computer-readable code is configured to cause the processor to: identify, using one or more machine learning models, a user targeting pattern employed by an entity based on interaction data between the entity and one or more users; based on the identified pattern of targeting, train the one or more machine learning models to identify specific user profile data correlated with specific responses from the entity; identify, using the one or more machine learning models, a subset of one or more favorable responses from the specific responses; and trigger the one or more favorable responses by altering the user profile data for the one or more users prior to interaction with the specific entity (Adjaoute: Fig. 5, a system and method implementation that a user profile is generated and stored e.g. 536/546, the user profile comprises historic data and account data, e.g. in Figs. 1 and 15, where a payment fraud model is trained and used in monitor real-time user activities as indicated in Figs 16-17; Fig. 18, the user profile can also be matched to a particular set of contents created for profile targeting; Fig. 7, user activity patterns are identified through one or more M.L. models).
Adjaoute does not teach explicitly on to identify specific user profile data correlated with specific responses from the entity. However, Kiladis teaches (Kiladis: Figs. 3-4, generating a content profile, for each user of a plurality users generating an interaction profile for the user and select a target users from the plurality of users (i.e. subset of one or more favorable responses from all users’ responses); and causing the content to be presented to at least one of selected target plurality users).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Adjaoute with to identify specific user profile data correlated with specific responses from the entity; identify, using the one or more machine learning models, a subset of one or more favorable responses from the specific responses as further taught by Kiladis. The advantage of doing so is to enable provide a mechanism to automate the sequencing and placement of creative content to individual users with a goal of improving effectiveness of the sequence while reducing or eliminating the need for manual sequencing and placement (Kiladis: 0002]).
Adjaoute does not teach explicitly on to identify, using the one or more machine learning models, a subset of one or more favorable responses from the specific responses. However, Silberman teaches (Silberman: [0077]-[0078], process a subset of the historical data set 402 that includes event timelines associated with multiple entities to create a set of decisions).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Adjaoute with to identify, using the one or more machine learning models, a subset of one or more favorable responses from the specific responses as further taught by Silberman. The advantage of doing so is to using machine learning to detect and reduce bias in an automated decision making process (Silberman: [0002]-[0007]).
Adjaoute does not teach explicitly on to trigger the one or more favorable responses by altering the user profile data for the one or more users prior to interaction with the specific entity. However, Biggio teaches (Biggio: Fig. 11, defensive tactics are used to prevent profile targeting through information hiding and randomization, secure/robust learning, e.g. adversarial learning, and etc.).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Adjaoute with to trigger the one or more favorable responses by altering the user profile data for the one or more users prior to interaction with the specific entity as further taught by Biggio. The advantage of doing so is to leverage industrial practice in adversarial machine learning to protect integrity and trustfulness of machine learning results (Biggio: 0002]).
Regarding Claims 4, 12 and 19, Adjaoute as modified teaches all elements of Claims 1, 9 and 16 respectively. Adjaoute as modified teaches:
The system of claim 1, wherein executing the computer-readable code is further configured to cause the processor to: receive profile data for the one or more users and store the profile data for the one or more users as mixed population data in a historical database (Silberman: Fig. 4, dataset 402); monitor data transmitted between the one or more users and the entity and store the data transmitted as interaction data in the historical database; identify variances in the interaction data and variances in the mixed population data between the one or more users; and analyze, using the one or more machine learning models, the variances in the interaction data and the variances the mixed population data and train the one or more machine learning models to identify the targeting pattern employed by the entity (Silberman: Figs. 8-9, user profile goes through both bias model and production model, model decision variance is compared with a threshold, if variance does not satisfy a threshold, production model is modified, otherwise, both production model and the bias model is retrained with updated data).
Regarding Claims 5, 13 and 20, Adjaoute as modified teaches all elements of Claims 1/4, 9/12 and 16/19 respectively. Adjaoute as modified teaches:
The system of claim 4, wherein altering the user profile data for one or more users further comprises: analyzing the interaction data to compare treatment of the one or more users by the identified targeting pattern; identifying a specific user that receives favorable treatment by the adversarial targeting scheme relative to other users; and incorporating profile data from the specific user that receives favorable treatment into the profiles of one or more other users (Silberman: Figs. 8-9, the production model is either modified or retained with updated data depending on comparison with the bias model, where either a favorable dataset is added and/or unfavorable dataset is removed in retrain process).
Regarding Claims 6 and 14, Adjaoute as modified teaches all elements of Claims 1 and 9 respectively. Adjaoute as modified teaches:
The system of claim 1, wherein altering the user profile data for the one or more users further comprises generating random user profiles containing a randomized set of user profile data (Biggio: Fig. 11).
Claims 2-3, 7, 10-11, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180053114 A1 (Adjaoute), in view of US 20190139086 A1 (Kiladis) and in further view of US 20170330058 A1 (Silberman), Biggio, B. and Roli, F., 2018. Wild patterns: Ten years after the rise of adversarial machine learning. Pattern Recognition, 84, pp.317-331. (Biggio) and US 20190259069 A1 (Kosai).
Regarding Claims 2, 10 and 17, Adjaoute as modified teaches all elements of Claims 1, 9 and 16 respectively. Adjaoute as modified does not teach explicitly on using synthetic data as training set. However, Kosai teaches:
The system of claim 1, wherein executing the computer-readable code is further configured to cause the processor to: generate synthetic profile data; transmit the synthetic profile data to the entity; analyze, using the one or more machine learning models, entity responses to the synthetic profile data from the entity; and update the identified targeting pattern using the analyzed entity responses to the synthetic profile data (Kosai: Figs. 3-7, generating synthetic profile 701, content/context is altered to match active synthetic profile to obtain user interactive data, and store user specific data along synthetic data in 713 (i.e. updating)).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Adjaoute as modified with on using synthetic data as training set as further taught by Kosai. The advantage of doing so is to provide a mechanism to enhance ad implementation and policing online advertisements automatically (Kosai: [0002]-[0004]).
Regarding Claims 3, 11 and 18, Adjaoute as modified teaches all elements of Claims 1-2, 9-10 and 16-17 respectively. Adjaoute as modified further teaches:
The system of claim 2, wherein executing the computer-readable code is further configured to cause the processor to: identify, via the one or more machine learning models, a subset of one or more desired responses associated with the synthetic profile data; and trigger the one or more desired responses by replacing a subset of the profile data with the synthetic profile data (Silberman: [0077]-[0078], process a subset of the historical data set 402 that includes event timelines associated with multiple entities to create a set of decisions).
Regarding Claims 7 and 15, Adjaoute as modified teaches all elements of Claims 1/6 and 9/14 respectively. Adjaoute as does not teach explicitly on the randomized set of user profile characteristics contains synthetically generated user profile data and user profile data from a mixed population of user data. However, Kosai teaches:
The system of claim 6, wherein the randomized set of user profile characteristics contains synthetically generated user profile data and user profile data from a mixed population of user data (Kosai: Figs. 3-7, generating synthetic profile 701, content/context is altered to match active synthetic profile to obtain user interactive data, and store user specific data along synthetic data in 713 (i.e. updating)).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180053114 A1 (Adjaoute), in view of US 20190139086 A1 (Kiladis) and in further view of US 20170330058 A1 (Silberman), Biggio, B. and Roli, F., 2018. Wild patterns: Ten years after the rise of adversarial machine learning. Pattern Recognition, 84, pp.317-331. (Biggio) and US 20160203497 A1 (Tietzen).
Regarding Claim 8, Adjaoute as modified teaches all elements of Claim 1. Adjaoute as modified does not teach explicitly on the user profile data is altered and in real-time in response to the interaction data. However, Tietzen teaches:
The system of claim 1, wherein the user profile data is altered and in real-time in response to the interaction data (Tietzen: [00289], “a customer's profile categories may be updated in real-time or near real-time as new data is received”).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Adjaoute as modified with the user profile data is altered and in real-time in response to the interaction data as further taught by Tietzen. The advantage of doing so is to ensure user loyalty rewards through real-time user profile updating (Tietzen: [0003]-[0014]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649